     Case 2:19-cv-00339 Document 8 Filed 04/29/20 Page 1 of 2 PageID #: 48



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


HARRY JOHNSON,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00339

SOUTH CENTRAL REGIONAL JAIL,

                          Defendant.



                     MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On April 1, 2020, Magistrate Judge

Tinsley submitted the Proposed Findings of Fact and Recommendation (“PF&R”),

[ECF No. 7], recommending the court find that the plaintiff has failed to prosecute

this civil action and to dismiss this matter for failure to prosecute, pursuant to Rule

41(b) of the Federal Rules of Civil Procedure. To date, no objections to Magistrate

Judge Tinsley’s PF&R have been filed, and the time period for the filing of objections

has passed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court FINDS that the plaintiff has failed to prosecute this

action and DISMISSES this matter without prejudice for failure to prosecute,
    Case 2:19-cv-00339 Document 8 Filed 04/29/20 Page 2 of 2 PageID #: 49



pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. [ECF No. 7]. The

court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                     ENTER:      April 29, 2020
